DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1-29-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

4.	claims 1-14 and 18-20  directed to a MEMS pressure sensor and method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12-7-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Coe 67,382 on 3-18-21.

The application has been amended as follows: 



	In claim 5 line 2 deleted the term “substantially”. 

In claim 10 lines 2-4 deleted the terms “substantially”. 

Cancelled claims 18-20.

Inserted new claim 21, - -  21. The MEMS pressure sensor of claim 1, wherein: the MEMS pressure sensor is disposed on a semiconductor substrate, and a microprocessor is disposed on the substrate, the microprocessor being electrically coupled to the MEMS pressure sensor and configured to receive signals transmitted by the MEMS pressure sensor. - - 

Allowable Subject Matter

6.	Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious a MEMS pressure sensor that structurally defines a body having a first face and a second face; a first cavity in the body, the first cavity having a first width; a first sensing region in the body between the first cavity and the first face, the first sensing region having a first depth; a second cavity in the body between the first cavity and the second face, the second cavity having a second width greater than the first width; a second 
..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160236932 A1 MEMS PRESSURE SENSOR AND METHOD FOR FORMING THE SAME
US 20160236931 A1 MEMS PRESSURE SENSOR AND METHOD FOR FORMING THE SAME
US 20210039946 A1 MEMS SENSOR
US 20190145842 A1 A DUAL-CAVITY PRESSURE SENSOR DIE AND THE METHOD OF MAKING SAME
US 20160377496 A1 PRESSURE SENSOR DEVICE WITH A MEMS PIEZORESISTIVE ELEMENT ATTACHED TO AN IN-CIRCUIT CERAMIC BOARD
US 20130270658 A1 METHODS FOR PRODUCING A CAVITY WITHIN A SEMICONDUCTOR SUBSTRATE
US 20050208696 A1 Method for manufacturing a semiconductor pressure sensor


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856